DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20150367953) in view of Douglas (US9296044).
With respect to claim 1 Yu discloses (see figure 3) a panel for attenuating noise comprising:
A face skin (40);
A base skin (38);
A cellular core connected to and forming a plurality of cells between the face skin and the base skin, wherein the cellular core is defined by a cell structure having a plurality of cell walls (46) extending between the face skin and the base skin defining each of the plurality of cells; and
A septum (54) disposed within each of the plurality of cells, the septum defining a first chamber (unnumbered in figure3 but shown ) proximate the face skin and a second chamber proximate the base skin (52 in figure 3), the septum continuously slanted to define a plane intersecting the face skin and 
Yu does not disclose wherein the septum comprises a metal foil. Applicant has differentiated metal foil from other types of metal sheets. It is the case that metal foils are known and used in the art of acoustic panels of this nature as discloses by Douglas.
Douglas discloses (column 1 lines 19-38; Column 3 lines 25-40 and claim 4) the use of metal foil for the construction of acoustic panels including panels having septa. It would have ben obvious to apply such a teaching of the known material to the device of Yu.
The motivation for doing so would be to provide known results and light weight of the panel which would reduce fuel consumption in a known manner. 
With respect to claim 10 Yu (figure 1) as modified by Douglas further discloses a gas turbine engine comprising:
A compressor section configured to compress a gas;
A combustor section aft of the compressor section and configured to combust the gas; 
A turbine section aft of the combustor section configured to drive the compressor section; and 
A panel for attenuating noise, wherein the panel comprises:
A face skin (40) having a first inner surface;
A base skin (38) having a second inner surface;
A cellular core (46) connected to and forming a plurality of cells between the face skin and the base skin, wherein the cellular core is defined by a cell structure having a plurality of cell walls extending between the face skin and the base skin defining each of the plurality of cells; and 
A septum disposed within each of the plurality of cells (54), the septum defining an first chamber proximate the face skin and a second chamber proximate the base skin, the septum continuously slanted to define a plane intersecting the face skin and the base skin at a non-orthogonal angle, wherein the face skin comprises a plurality of perforations (see 68 and 72) fully through the face column 1 lines 19-38; Column 3 lines 25-40 and claim 4).
Claim Rejections - 35 USC § 103
2. Claims 2-9,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over over Yu (US20150367953) in view of Douglas (US9296044) as applied to claims1 and 10 above, and further in view of Holme.
With respect to claims 2 and 11 Yu as modified by Douglas discloses wherein the septum comprises a perforation through a face having a perforated area (as taught by Yu) wherein the first chamber and the second chamber are in fluid communication via the perforation (see again Yu).
Yu as modified by Douglas does not expressly disclose wherein the metal foil comprising the septum extends from within the first chamber into an adjacent first chamber of an adjacent cell of th plurality of cells.
Holme discloses (see insertion slots and tabs) wherein a portion of the septum passes from one cell into another cell. 
This would have been obvious to apply to the teachings of Yu as modified by Douglas to enhance the anchoring of the foil and thus constrain movement of the septum more effectively.
With respect to claims 3 and 12 Yu as modified further discloses wherein the cell structure is at least one of hexagonal, pentagonal, triangular (shown by Yu) circular, oblate, oval, elliptical or lenticular. 
With respect to claims 4 and 13 Regarding the percentage of perforated area, it would have been an obvious matter of optimization to select such a range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 5 and 14  Yu as modified further discloses (figure 2 of Yu) wherein the cell structure is a quadrilateral cell structure defining a cell having a fist cell wall, a second cell wall, a third 
With respect to claims 6 and 15 Douglas (column 1 lines 35-40) further discloses wherein the metal foil is formed of steel, stainless steel a titanium, a titanium alloy, a nickel alloy, an aluminum or an aluminum alloy.
With respect to claims 7,8, 16and 17  Holmes discloses the use of a slots and tabs as securing means. The selection of first upper second upper first lower  and second lower tabs would have been an obvious means of utilizing a tab mounting structure to spread the forces and stresses across the device in a known manner.  The connection to the respective walls would have also have been an obvious means of attachment by the tabs in a way that would spread the forces. 
With respect to claims 9 and 18 Yu (paragraph 29) further discloses the further incorporation of a mesh layer. 
With respect to claim 19 Yu as modified by Douglas and Holme discloses a method of manufacturing a panel for attenuating noise comprising:
Laying a first edge material of metal foil across an opening of a cell of a cellular core (see column 3 of Holme as the layers of Yu correspond to the claimed structures and the steps of laying and coupling are taught by Holme the foil as taught by Douglas);
Coupling the first edge to the node of the cell at the opening;
Driving a second edge of the metal foil through the cell (by means of the insertion slots as taught by Holme);
Inserting a die through a first end of the cell and an anvil through a second end of the cell (refer to the deformed notches and the standard procedure of bending metal by means of anvil and die arrangements;

With respect to claim 20 Yu as modified by Holme further discloses (see again Holme column 3) coupling the upper tabto a first cell wall of the cell and coupling the lower tab to a second cell wall of the cell;
Perforating the face of the septum (perforations are shown by Yu); and
Coupling a face skin to the cellular core at the first end of the cell, perforating the face skin, and coupling a base skin to the cellular core a tthe second end of the cell (see arrangement of the layers of Yu).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837